[Cite as Thompson v. Dept. of Transp., Dist. 12, 2010-Ohio-4226.]

                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




SHARON C. THOMPSON

       Plaintiff

       v.

DEPT. OF TRANSPORTATION, DIST. 12

       Defendant

        Case No. 2010-02138-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Sharon C. Thompson, filed a complaint against defendant,
Department of Transportation (ODOT), alleging she suffered tire and rim damage to her
2007 Lexus ES 350 as a proximate cause of negligence on the part of ODOT in
maintaining a hazardous roadway condition on State Route 8.                 Plaintiff noted her
vehicle was damaged when it struck an open manhole in the roadway on December 30,
2009. Plaintiff related “[i]t appeared a snow plow truck knocked the cover off while
plowing the street which left the hole open and top lifted off.”             Plaintiff submitted
photographs depicting the general roadway area, open manhole, and cover laying on
the berm of the roadway. Plaintiff seeks damages in the amount of $579.84, the cost of
replacement parts. The filing fee was paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Bedford Heights and not ODOT bears the
maintenance responsibility for the section of State Route 8 where plaintiff’s incident
occurred. Defendant explained ODOT “takes care of SR 8 north of I-480" and from a
review of plaintiff’s photographs it appears the displaced manhole cover “was south of I-
480 because she was by the railroad bridge and this area is maintained by the City of
Bedford Heights.” ODOT advised “[a]s such, the City of Bedford Heights is the proper
party to plaintiff’s claim, not the defendant.” The site of the damage causing incident
was within the maintenance jurisdiction of the City of Bedford Heights.
                                 CONCLUSIONS OF LAW
       {¶ 3} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 4} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 5} The site of the damage incident was not the maintenance jurisdiction of
defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




SHARON C. THOMPSON

      Plaintiff

      v.

DEPT. OF TRANSPORTATION, DIST 12

      Defendant
         Case No. 2010-02138-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s case is DISMISSED. The court shall absorb the court costs of this
case.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Sharon C. Thompson                                Jolene M. Molitoris, Director
17802 Brian Avenue                                Department of Transportation
Cleveland, Ohio 44119                             1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
4/27
Filed 5/4/10
Sent to S.C. reporter 9/2/10